Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 04/04/2022.  
Applicant has amended claims 1, 11 and 16.
Claims 1-20 are pending and have been examined.
Allowable Subject Matter
Claims 1-20 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “A cartridge for a conducted electrical weapon, comprising a detent extending inward from an inner surface of the bore between the forward portion and the rearward portion of the body of the electrode, wherein the detent is configured to couple to the electrode prior to a launch of the electrode, wherein the launch of the electrode causes forward movement of the electrode, and wherein the forward movement of the electrode is configured to decouple the electrode from the detent”.
In re to claim 11, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “two or more detents contact the body of the electrode to retain the electrode in the bore; and after the propulsion system provides the rapidly expanding gas to launch the electrode, the rapidly expanding gas applies a force on the electrode that decouples the body of the electrode from the detents”.
In re to claim 16, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a first detent section comprising a plurality of detents extending from an inner surface of the bore proximate a rear end of the projectile, wherein the first detent section is configured to retain the projectile along a central axis of the bore prior to a launch of the projectile, and wherein a portion of the first detent section is configured to remain within the bore after the launch of the projectile”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-10, claims 2-10 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 12-15, claims 12-15 depend from claim 11, thus are also allowed for the same reasons provided above. 
In re to claims 17-20, claims 17-20 depend from claim 16, thus are also allowed for the same reasons provided above.     
       	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEMANE MEHARI/Primary Examiner, Art Unit 2839